EXHIBIT 10.1
 

 
THIS NOTE AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGIS­TERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT
BE TRANSFERRED IN VIOLATION OF SUCH ACT, THE RULES AND REGULATIONS THEREUNDER OR
ANY STATE SECURITIES LAWS OR THE PROVISIONS OF THIS NOTE.
 


ARKADOS GROUP, INC.


8% SENIOR SUBORDINATED NOTE
DUE APRIL 30, 2010


 
Number:             -001-                                           
 
Principal:  $     -$60,000-                                        


Original Issue Date:         December 23, 2010      
                                           


Registered Holder:           Cooper Barrons           
                                
                   (name)
 
Arkados Group, Inc., a Delaware corporation (the “Company”) with principal
offices at 220 Old New Brunswick Road, Suite 202, Piscataway, NJ  08854, for
value received, hereby promises to pay the registered holder hereof (the
“Holder”) the principal sum set forth above on March 31, 2010 (the “Maturity
Date”), in such coin or currency of the United States of America as at the time
of payment shall be the legal tender for the payment of public and private
debts, and to pay interest, less any amounts required by law to be deducted or
withheld, computed on the basis of a 365-day year, on the unpaid principal
balance hereof from the date hereof (the “Original Issue Date”), at the rate of
8% per year, until such principal sum shall have become paid.  All references
herein to dollar amounts refers to U.S. dollars.


By acceptance and purchase of this Note, the registered holder hereof agrees
with the Company that the Note shall be subject to the following terms and
conditions:


1.           Authorization of Notes.  The Company has authorized the issue and
sale of a 8% Senior Subordinated Note due April 30, 2010 (the “Note”). such term
includes any notes which may be issued in exchange or in replacement thereof in
the aggregate principal amount of not more than U.S. $60,000.


2,           Prepayment.


2.1           Voluntary.  The Company shall have the right, at any time, to
prepay the Loan, in whole or in part, without premium or penalty, upon at least
three Business Days irrevocable notice to Holder specifying (i) the amount to be
repaid and (ii) the date of such prepayment. If any such notice is given, the
Company shall make the prepayment specified therein, and such prepayment shall
be due and payable as specified therein.
 
 

--------------------------------------------------------------------------------

 


2.2           Mandatory.  The Company will make additional prepayments of
principal in and amount equal to of 50% of the amount by which the sum of the
net proceeds of bridge financing and other cash receipts of the Company (from
sales, service revenue, sales of tax credits, etc.) exceeds the monthly amounts
set aside for critical payments (on a cumulative basis) set forth on the monthly
budgets for critical payments previously delivered to the Holder the second
business day following the date the Company receives such proceeds (“Mandatory
Prepayments”). Concurrently with each Mandatory Prepayment, the Company will pay
interest (whether or not capitalized) associated with such Mandatory Prepayment.


3.           Transfer or Exchange.  Prior to due presentation to the Company for
transfer of this Note, the Company and any agent of the Company may treat the
person in whose name this Note is duly registered on the Company’s Note Register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes.
.
 
4.           Restrictions on Transferability.  The Note shall not be
transferred, hypothecated or assigned before satisfaction of the conditions
specified in this Section 5, which conditions are intended to ensure compliance
with the provisions of the Securities Act with respect to the Transfer of any
Note.  Holder, by acceptance of this Note, agrees to be bound by the provisions
of this Section 5.
 
4.1           Restrictive Legend.  The Holder by accepting this Note agrees that
this Note may not be assigned or otherwise transferred unless and until (i) the
Company has received an opinion of counsel for the Holder that such securities
may be sold pursuant to an exemption from registration under the Securities Act
or (ii) a registration statement relating to such securities has been filed by
the Company and declared effective by the Commission.
 
Except as otherwise provided in this Sec­tion 4, the Note shall be stamped or
otherwise imprinted with a legend in substantially the following form:
 
“This Note and the securities represented hereby have not been regis­tered under
the Securities Act of 1933, as amended, or any state securities laws and may not
be transferred in violation of such Act, the rules and regulations thereunder or
any state securities laws or the provisions of this Note.”
 
4.2           Notice of Proposed Transfers.  Prior to any Transfer or attempted
Transfer of any Note, the Holder shall give five (5) days’ prior written notice
(a “Transfer Notice”) to the Company of Holder’s intention to effect such
Transfer, describing the manner and circumstances of the proposed Transfer, and
obtain from counsel to Holder an opinion that the proposed Transfer of such Note
may be effected without registration under the Securities Act or state
securities laws.  After the Company’s receipt of the Transfer Notice and
opinion, such Holder shall thereupon be entitled to Transfer such Note, in
accordance with the terms of the Transfer Notice.  Each Note issued upon such
Transfer shall bear the restrictive legends set forth in Section 4.1, unless in
the opinion of such counsel such legend is not required in order to ensure
compliance with the Securities Act.
 
4.3           Termination of Restrictions.  Notwithstand­ing the foregoing
provisions of Section 4, the restrictions imposed by this Section upon the
transferability of the Notes, and the legend requirements of Section 4.1 shall
terminate as to any particular Note (i) when and so long as such security shall
have been effectively registered under the Securities Act and applicable state
securities
 
-2-

--------------------------------------------------------------------------------

 
laws and disposed of pursuant thereto or (ii) when the Company shall have
received an opinion of counsel that such shares may be transferred with­out
registration thereof under the Securities Act and applicable state securities
laws.  Whenever the restrictions imposed by Section 5 shall terminate as to this
Note, as hereinabove provided, the Holder hereof shall be entitled to receive
from the Company upon written request of the Holder, at the expense of the
Company, a new Note bearing the following legend in place of the restrictive
legend set forth above or the Note stamped with the following legend:
 
“THE RESTRICTIONS ON TRANSFERABIL­ITY OF THE WITHIN NOTE CONTAINED IN SECTION 5
HEREOF TERMINATED ON ___________, 20__, AND ARE OF NO FURTHER FORCE AND EFFECT.”
 
All Notes issued upon registration of transfer, division or combination of, or
in substitution for, any Note or entitled to bear such legend shall have a
similar legend endorsed thereon.  Whenever the restrictions imposed by this
Section shall terminate as to any share of Restricted Common Stock, as
hereinabove provided, the holder thereof shall be entitled to receive from the
Company, at the Company’s expense, a new certificate representing such Common
Stock not bearing the restrictive legends set forth in Section 5.1.
 
5.           Subordination. Any right of the Holder to payment of principal or
interest from the Company shall be subordinated to the claims and rights of the
holders of the  Senior Debt (“Senior Debt Holders”). “Senior Debt” means all
Indebtedness of the Company to financial institutions or secured debt other than
the Notes, whether outstanding on the date of execution of this Note or
thereafter created, incurred or assumed, except (x) any such Indebtedness that
by the terms of the instrument or instruments by which such Indebtedness was
created, assumed or incurred expressly provides that it (i) is junior in right
of payment to the Notes or (ii) ranks pari passu in right of payment with the
Notes and (y) any amendments, modifications or supplements to, or any renewals,
extensions, deferrals, refinancing and refunding of, any of the foregoing.  Any
cash payment of principal or interest to the Holder shall be collected, enforced
or received by the Holder as trustee for the Senior Debt Holders and paid over
to the Senior Debt Holders. The Holder agrees that in the event of any payment
of principal or interest by the Company to the Holder by reason of any
receivership, insolvency or bankruptcy proceeding, or proceeding for
reorganization or readjustment of the Company or its properties, or otherwise,
then, in any such event, the Senior Debt Holders shall be preferred in the
payment of their claims over the claim of the Holder to payment of principal or
interest against the Company or its properties, and the claims of the Senior
Debt Holders shall be first paid and satisfied in full before any payment or
distribution of any kind or character, whether in cash or property, shall be
made to the Holder. Provided, however, that this Section 5 shall not apply to
any payment of principal or interest made to the Holder while the Company is
solvent and not in default with respect to its Senior Debt.


6.           Replacement of Note Certificate. Upon receipt of evidence
satisfactory to the Company of the certificate loss, theft, destruction or
mutilation of the Note certificate and, in the case of any such loss, theft or
destruction, upon delivery of a bond of indemnity satisfactory to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of the
Note certificate, the Company will issue a new Note certificate, of like tenor,
in lieu of such lost, stolen, destroyed or mutilated Note certificate.


7.           Default. If any of the following events (herein called “Events of
Default”) shall occur:
 
-3-

--------------------------------------------------------------------------------

 


 
(a)
if the Company shall default in the payment or prepayment of any part of the
principal of any of the Notes after the same shall become due and payable,
whether at maturity or at a date fixed for prepayment or by acceleration or
otherwise, and such default shall continue for more than 30 days; or

 
 
(b)
if the Company shall default in the payment of any installment of interest on
any of the Notes for more than 30 days after the same shall become due and
payable; or

 
 
(c)
if the Company shall make an assignment for the benefit of creditors; or

 
 
(d)
if the Company shall dissolve; terminate its existence; become insolvent on a
balance sheet basis; commence a voluntary case under the federal bankruptcy laws
or under any other federal or state law relating to insolvency or debtor’s
relief; permit the entry of a decree or order for relief against the Company in
an involuntary case under the federal bankruptcy laws or under any other
applicable federal or state law relating to insolvency or debtor’s relief;
permit the appointment or consent to the appointment of a receiver, trustee, or
custodian of the Company or of any of the Company’s property; make an assignment
for the benefit of creditors; or



 
(e)
if the Company shall default in the performance of or compliance with any
agreement, condition or term contained in this Note or any of the other Notes
and such default shall not have been cured within 30 days after such default,





then and in any such event the Holder of this Note shall have the option (unless
the default shall have theretofore been cured) by written notice to the Company
to declare the Note to be due and payable, whereupon the Note shall forthwith
mature and become due and payable, at the applicable prepayment price on the
date of such notice, without presentment, demand, protest or further notice of
any kind, all of which are hereby expressly waived, anything contained in this
Note to the contrary notwithstanding. Upon the occurrence of an Event of
Default, the Company shall promptly notify the Holder of this Note in writing
setting out the nature of the default in reasonable detail.
 
8.           Remedies on Default.


8.1           Acceleration of Maturity.  If any Event of Default shall have
occurred and be continuing, the Holder or Holders of at least 50.1% in aggregate
principal amount of outstanding Notes may, by notice to the Company, declare the
entire outstanding principal balance of the Notes, premium, if any, and all
accrued and unpaid interest thereon, to be due and payable immediately, and upon
any such declaration the entire outstanding principal balance of the Notes,
premium, if any, and said accrued and unpaid interest shall become and be
immediately due and payable, without presentment, demand, protest or other
notice whatsoever, all of which are hereby expressly waived, anything in the
Notes (except as set forth in Section 11 hereof) to the contrary
notwithstanding.


8.2           Conduct no Waiver, Collection Expenses.  No course of dealing on
the part of any Holder, nor any delay or failure on the part of any Holder to
exercise any of its rights, shall operate as a
 
-4-

--------------------------------------------------------------------------------

 
waiver of such right or otherwise prejudice such Holder's rights, powers and
remedies. If the Company fails to pay, when due, the principal or the premium,
if any, or the interest on any Note, the Company will pay to each Holder, to the
extent permitted by law, on demand, all costs and expenses incurred by such
Holder in the collection of any amount due in respect of any Note hereunder,
including reasonable legal fees incurred by such Holder in enforcing its rights
hereunder.


8.3           Annulment of Acceleration.  If a declaration is made in accordance
with Section 8.1, then and in-every such case, the Holder or Holders of at least
50.1% in aggregate principal amount of outstanding Notes may, by an instrument
delivered to the Company, annul such declaration and the consequences thereof,
provided that at the time such declaration is annulled:


(i)             no judgment or decree has been entered for the payment of any
monies due on the Notes or pursuant to this Agreement;


(ii)            all arrears of interest on the Notes and all other sums payable
on the Notes and pursuant to this Agreement (except any principal of or interest
or premium on the Notes which has become due and payable by reason of such
declaration) shall have been duly paid; and


(iii)           every other Event of Default shall have been duly waived or
otherwise made good or cured.


9.           Amendments. With the consent of the Holders of more than 50.1% in
aggregate principal amount of the Notes at the time outstanding, the Company,
when authorized by a resolution of its Board of Directors, may enter into a
supplementary agreement for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Note or of any
supplemental agreement or modifying in any manner the rights and obligations of
the holders of Notes or Common Stock issued upon conversion of the Notes, and of
the Company, provided, however, that no such supplemental agreement shall (a)
extend the fixed maturity of any Note, or reduce the principal amount thereof,
or reduce the rate or extend the time of payment of interest thereon, or alter
or impair the right to convert the same into Common Stock at the rates and upon
the terms provided in this Note, without the consent of the Holder of each of
the Notes so affected, or (b) reduce the aforesaid percentage of Notes, the
Holders of which are required to consent to any supplemental agreement, without
the consent of the Holders of all Notes then outstanding.


10.         Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impeded
the
 
-5-

--------------------------------------------------------------------------------

 
execution of any power herein granted to the Holder, but will suffer and permit
the execution of every such as though no such law has been enacted.


11.         Changes, Waivers. etc.  Neither this Note nor any provisions hereof
may be changed, waived, discharged or terminated orally, but only by a statement
in writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought, except to the extent provided in Section 9
of this Note.


12.         Entire Agreement. This Note embodies the entire agreement and
understanding between the Holder and the Company and supersedes all prior
agreements and understandings relating to the subject matter hereof.


13.         Governing Law, Jurisdiction, etc.


 
(a)
GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.



 
(b)
Submission to Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and of the United States of America, in each case
located in the County of New York, for any action, proceeding or investigation
in any court or before any governmental authority ("Litigation") arising out of
or relating to the Note and the transactions contemplated thereby (and agrees
not to commence any Litigation relating thereto except in such courts), and
further agrees that service of any process, summons, notice or document by U.S.
registered mail to its respective address set forth in the Letter Subscription
Agreement shall be effective service of process for any Litigation brought
against it in any such court. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any Litigation
arising out of the Note or the transactions contemplated hereby in the courts of
the State of New York or the United State of America, in each case located in
the County of New York, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such
Litigation brought in any such court has been brought in an inconvenient forum.



 
(c)
Service of Process.  Nothing herein shall affect the right of any holder of a
Note to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Company in any other jurisdiction.



 
(d)
WAIVER OF JURY TRIAL.  THE COMPANY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH ANY OF THE NOTES.



 
-6-

--------------------------------------------------------------------------------

 
 
(e)
In the event of any dispute, question, controversy or claim arising among the
parties hereto which shall arise out of or in connection with this Note, the
parties shall keep the proceeding related to such controversy in strict
confidence and shall not disclose the nature of said dispute, the status of the
proceeding or any testimony, documents or information obtained or exchanged in
the course of said proceeding without the express written consent of all parties
to such dispute.

 
 

  ARKADOS GROUP, INC.          
 
By:
/s/ Larry Crawford       Larry Crawford, CFO                   

 
 
Number:             -001-                                           
 
Principal:  $     -$60,000-                                        


Original Issue Date:           March 3, 2010            
                                           


Registered Holder:           Cooper Barrons           
                                
                   (name)
 
 
 
-7-

--------------------------------------------------------------------------------

 
